The verdict was based on legally sufficient evidence. The People proved the operability, within the meaning of the statute, of the gravity knife at issue (see Penal Law § 265.00 [5]; § 265.01 [1]; § 265.02 [1]). An officer who tested the knife after defendant’s arrest described the manner in which the knife operated, which conformed to the statutory definition of a gravity knife. The officer similarly demonstrated the operability of the weapon in open court. The People had no obligation to prove that the knife would also function as a gravity knife if the officer repeated the test while sitting down and using his weaker hand, as suggested by defense counsel at trial (see People v Smith, 309 AD2d 608 [2003], lv denied 1 NY3d 580 [2003]). Defendant’s other arguments on this issue are without merit.
The court correctly instructed the jury on the elements of the crime with which defendant was charged (see People v Berrier, 223 AD2d 456 [1996], lv denied 88 NY2d 876 [1996]).
We have considered and rejected defendant’s constitutional arguments regarding both the legal sufficiency and jury charge issues. Concur—Mazzarelli, J.P., Saxe, Gonzalez and Acosta, JJ.